During the years beginning January 1, 1930, and ending on the 31st day of December, 1933, the plaintiff was the duly elected and qualified Clerk of the county of New York; and during the years beginning the 1st day of January, 1934, and ending with the 31st day of December, 1937, plaintiff was the duly elected and qualified Sheriff of the county of New York. The salaries of the Clerk and of the Sheriff during the periods mentioned were each fixed by law at $15,000 a year. (Laws of 1884, ch. 299; Laws of 1927, ch. 688.) Ineffective attempts to reduce the salaries under the provisions of chapter 637 of the Laws of 1932, and chapter 178 of the Laws of 1934 may be disregarded inasmuch as the attempted reductions have been held invalid. (Hanley v. Cityof New York, 250 App. Div. 552; affd., 275 N.Y. 482.) The old charter of the city of New York (Laws of 1901, ch. 466, as amd.), which was in effect throughout the period during which the plaintiff occupied the offices of County Clerk and Sheriff, contained in its section 149 the following language: "Every official, employee or person who shall sign the receipt upon such payroll as having received the amount therein mentioned in full payment for services rendered by him for the entire time specified in such payroll, shall be deemed to have made an accord and satisfaction of all claims against the city for wages or salary due to such person from the city of New York for the period covered by such payroll, unless at the time of signing such payroll the person receiving such wages or salary shall write legibly thereon in connection with his *Page 156 
receipt, that the amount received is received under protest, and unless such protest is so written upon such payroll no recovery shall be had against the city of New York upon any further claim for wages or salaries for the period of time covered by such payroll."
This statute was applicable to the offices of County Clerk and Sheriff. (Quayle v. City of New York, 278 N.Y. 19; Dodge v.City of New York, 278 N.Y. 25.) While the plaintiff was the incumbent of the offices of Clerk and Sheriff of the county of New York, he received at various times from January 1, 1933, to December 31, 1937, less amounts than he was entitled to by reason of his annual salary of $15,000, but, upon the official payrolls of the defendant, he did not write when receiving these smaller sums that the amounts received were received under protest. Thus, a statutory accord and satisfaction resulted, and the plaintiff cannot recover the balances of his $15,000 annual salary which he seeks to recover in this action, provided the quoted provisions of section 149 as applied to the plaintiff's offices are constitutional. (Quayle v. City of New York, supra; Dodge v.City of New York, supra.)
The plaintiff challenges the constitutionality of the section as applicable to him under the provisions of section 9 of article X of the Constitution of the State, as the section was then numbered (and now renumbered as section 12 of article XIII) which reads as follows: "No officer whose salary is fixed by the Constitution shall receive any additional compensation. Each of the other state officers named in the constitution shall, during his continuance in office, receive a compensation, to be fixed by law, which shall not be increased or diminished during the term for which he shall have been elected or appointed; * * *."
The plaintiff contends that being a State officer named in the Constitution, both as Clerk and as Sheriff, the addition of the requirement of written protest abridges his right to full compensation and conflicts with the constitutional provision. Although the plaintiff's salary, both as Clerk and Sheriff, was protected by this provision (Hanley v. *Page 157 City of New York, supra; Eberhard v. City of New York,163 Misc. Rep. 370), we do not so construe section 149. That section became effective long before the plaintiff was elected to either of his offices. A reduction in the salary of a constitutional officer other than one whose compensation is fixed by the Constitution itself may be made at any time if the reduction is to be effective only as to those assuming office thereafter. We look upon the statute, however, not as reducing salaries or authorizing reductions, but as providing an administrative detail of which plaintiff had notice at the time he took office. That a State officer named in the Constitution may, in general, waive his right to full salary is established by the cases already cited. The Constitution does not inhibit the Legislature from providing reasonable administrative procedure and safeguards. As the plaintiff had notice of the requirement for noting a protest and failed to comply with it, he accepted the lesser sums in full payment, and the Legislature has said that his action once so taken is final. We find in this no conflict with the constitutional provision.
The judgment should be reversed and the complaint dismissed, with costs in all courts.